—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 27, 1994, convicting defendant, after a jury trial, of four counts of robbery in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 9 to 18 years, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence. Issues concerning the reliability and credibility of identification and alibi testimony were properly presented to the jury and we see no reason to disturb its findings (see, People v Gaimari, 176 NY 84, 94). Concur—Milonas, J. P., Rosenberger, Wallach and Nardelli, JJ.